UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
BARBARA JEAN KONE,                            )
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )      Civil Action No. 11-0054 (RJL)
                                              )
DISTRICT OF COLUMBIA, et al.,                 )
                                              )
                              Defendants.     )
                                              )

                                  MEMORANDUM OPINION

       This matter is before the Court on defendant District of Columbia Public Schools' motion

to dismiss on the ground that it is not a suable entity. As a component ofthe District of

Columbia government, this defendant is non sui juris. See Hinson ex rei. NH v. Merrit Educ.

etr., 521 F. Supp. 2d 22,34 (D.D.C. 2007); Kundrat v. District of Columbia, 106 F. Supp. 2d 1,

5 (D.D.C. 2000); Kelly v. Morris, 400 A.2d 1045, 1047 (D.C. 1979). However, plaintiff is

proceeding pro se and, therefore, the Court liberally construes her pleadings. See Haines v.

Kerner, 404 U.S. 519, 520 (1972); Gray v. Poole, 275 F.3d 1113,1115 (D.C. Cir. 2002).

Plaintiff s complaint reasonably is construed as an employment discrimination action against her

employer, the District of Columbia. The Court will deny defendant's motion and, sua sponte,

will substitute the District of Columbia as the proper party defendant.

       An Order accompanies this Memorandum Opinion.




DATE:?.{     t '1   (t /